Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Abhik Huq (Reg. No. 40656) on 5/25/2022.

The application has been amended as follows: Claims 12, 14-19 are amended, Claim 13 is cancelled; It is noted that claims proposed in after final (AFCP) filed on 4/25/2022 have been entered, and the claim amendments below are with respect to the entered AFCP claims. 

1.	(Previously presented) A method for content coverage determination and download opportunity, the method comprising:
obtaining, by a content coverage application running on a mobile device, an itinerary from a map application on the mobile device, wherein the itinerary has a start point and an end point;
sending, by the content coverage application, the itinerary and mobile device specifications to a coverage determination system;
receiving, by the content coverage application, a wireless coverage profile based on the itinerary and the mobile device specifications;
generating, by the content coverage application, a list of entertainment applications running on the mobile device;
providing, by the content coverage application to a user of the mobile device, a notification of a wireless coverage gap based on the wireless coverage profile;
displaying, on the mobile device for selection by the user, the list of entertainment applications and status for each listed entertainment application in response to user input with respect to the notification;
receiving, by the content coverage application from the user, content download selections using the list of entertainment applications in response to the notification; and
sending, by the content coverage application, instructions to one or more of the listed entertainment applications to download content prior to the wireless coverage gap in response to the content download selections from the user.

2.	(Previously Presented) The method of claim 1, wherein the notification indicates at least one of time interval to the wireless coverage gap or distance to the wireless coverage gap.

3.	(Original) The method of claim 2, wherein the notification indicates length of the wireless coverage gap.

4.	(Original) The method of claim 3, wherein the notification is sent a defined time interval from the wireless coverage gap.

5.	(Original) The method of claim 3, wherein the notification is sent a defined distance from the wireless coverage gap.

6.	(Previously Presented) The method of claim 4, wherein the obtaining is responsive to user entry of the start point and the end point.

7.	(Original) The method of claim 6, further comprising:
connecting, by the content coverage application, to entertainment applications provided on the mobile device; and
obtaining, by the content coverage application, the status from each entertainment application.

8.	(Original) The method of claim 7, further comprising:
updating, by the content coverage application, the list of entertainment applications based on at least one of event driven communications or polling.

9.	(Original) The method of claim 7, further comprising:
updating, by the content coverage application, the status of the list of entertainment applications based on at least one of event driven communications or polling.

10.	(Original) The method of claim 8, wherein the displaying further comprising displaying, on the mobile device, the map application, the method further comprising:
sending, by the content coverage application, instructions to the map application to download an updated itinerary for offline use.

11.	(Previously Presented) The method of claim 10, further comprising:
retrieving, by the content coverage application, the mobile device specifications from the mobile device.

12.	(Currently Amended) A method for content coverage determination and download opportunity, the method comprising:
receiving, by an application operating on a mobile device, a travel path from a map application on the mobile device, wherein the travel path has a start point and an end point;
receiving, by the application, network coverage information from a server based on the travel path and mobile device specifications sent by the application;
generating, by the application, a list of content applications running on the mobile device;
pushing, by the application to a user of the mobile device, an outage notification of a network outage based on the network coverage information;
opening, on the mobile device, a user interface to display the list of content applications in response to user input based on the outage notification;
receiving, by the application from [[a]] the user, content download selections in response to the outage notification; and
providing, by the application, signals to one or more content applications to download content the network outage in response to the content download selections from the user based on the outage notification.

13.	(Cancelled) 

14.	(Currently Amended) The method of claim [[13]] 12, wherein the outage notification indicates length of [[an]] the network outage network outage network outage 

15.	(Currently Amended) The method of claim 14, wherein the network outage notification is sent a defined unit from the network outage 

16.	(Currently Amended) A mobile device comprising:
a display;
an application; and
a processor configured to run the application, wherein the application is configured to:
obtain a route from a map service provided on the mobile device, wherein the itinerary has a start point and an end point;
obtain a coverage profile from a coverage server based on the route and mobile device specifications 
obtain a list of media applications which are provided on the mobile device;
provide an outage alert for a network coverage gap on the display based on the coverage profile;
display [[a]] the list of the media applications in response to user clicking on the outage alert;
receive content download selections using the list of media applications in response to the outage alert; and
instruct one or more of the listed media applications to download content prior to [[a]] the network coverage gap in response to the content download selections from the user.

17.	(Currently Amended) The mobile device of claim 16, wherein [[an]] the outage alert indicates a time length of the network outage gap network outage gap network outage gap 

18.	(Currently Amended) The mobile device of claim 16, wherein the outage alert is sent a defined time interval ahead based on the coverage profile, wherein the defined time interval ahead is relative to one of the time interval to the network outage gap network outage gap 

19.	(Currently Amended) The mobile device of claim 16, wherein the outage alert is sent a defined distance ahead based on the coverage profile, wherein the defined distance ahead is relative to one of the time interval to the network outage gap network outage gap 

20.	(Previously Presented) The method of claim 16, wherein the application is configured to:
display the map service in response to user clicking on the outage alert; and
instruct the map service to download updated route for offline use in response to user selection.

End of amendment. 

Allowable Subject Matter
Claims 1-12, 14-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites method for content coverage determination and download opportunity comprising obtaining, by a content coverage application running on a mobile device, an itinerary from a map application on the mobile device, wherein the itinerary has a start point and an end point;
sending, by the content coverage application, the itinerary and mobile device specifications to a coverage determination system;
receiving, by the content coverage application, a wireless coverage profile based on the itinerary and the mobile device specifications;
generating, by the content coverage application, a list of entertainment applications running on the mobile device;
providing, by the content coverage application to a user of the mobile device, a notification of a wireless coverage gap based on the wireless coverage profile;
displaying, on the mobile device for selection by the user, the list of entertainment applications and status for each listed entertainment application in response to user input with respect to the notification;
receiving, by the content coverage application from the user, content download selections using the list of entertainment applications in response to the notification; and
sending, by the content coverage application, instructions to one or more of the listed entertainment applications to download content prior to the wireless coverage gap in response to the content download selections from the user.

The applicant’s arguments with respect to prior art on record Alberth not teaching the amended claim 1 (page 8-9) have been fully considered and are persuasive. 

Upon further search, reference Topiwalla have been considered. The reference teaches in abstract, the processor programmed to identify, based on user data a reference time, send, via a human-machine interface included in the mobile device, a message to a user to input a user request to download a media content item prior to the reference time, receive the user request to download the media content item and download the media content item from a media device. However, the reference does not teach the time determination based on wireless coverage profile based on travel path and mobile device specification. 

Prior arts on record and further search on prior art, fail to teach the above mentioned claimed features along with all other limitations as recited in claim 1, thus claim 1 is allowed. Amended independent claims 12 and 16 recite similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5/29/2022